The State Industrial Commission denied the filing of a petition because it alleged that the attempt to file the petition was made too late. After the proceedings had been brought to this court for review, the State Industrial Commission, apparently on its own motion filed and set down for hearing the petition which it had theretofore denied. The United States Smelter Company, one of the respondents, moves to dismiss on the ground that there is nothing to litigate here.
These proceedings have been brought as original proceedings in this court to review the action of the State Industrial Commission, under section 13, art. 2, chap. 246, Sess. Laws 1915, and such action of the Industrial Commission having since been rescinded, there appears nothing to review here.
This court will not attempt to determine an abstract, hypothetical, or moot question, but where it is made to appear that the question brought up for review has become moot, it will dismiss the proceedings. Hamon v. State, 67 Oklahoma,169 P. 894; Bartlett et al. v. Atkins et al., 67 Oklahoma,169 P. 1076; Mason v. Ford, 71 Oklahoma, 174 P. 770; Hunter v. State ex rel. Thompson, 71 Oklahoma, 175 P. 935; Pitts v. People's National Bank of Checotah, 72 Oklahoma, 178 P. 257.
The proceedings herein are accordingly dismissed.
RAINEY, C. J., and HARRISON, JOHNSON, McNEILL, HIGGINS, and COLLIER, JJ., concur.